Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	This Final Office action is in response to the application filed on July 3rd, 2012 and in response to Applicant’s Arguments/Remarks filed July 15th, 2021.  Claims 17-32 are pending.
Priority
3.	This application is a continuation of Patent Numbers 7,813,995, 7,542,940 and 8,239,314 filed March 19th, 2004, May 3rd, 2006, and April 28th, 2009 respectively and a continuation in part of U.S. Patent Number 7,437,325 filed May 3rd 2002 which claims priority from provisional application 60/361,958 filed on March 5th, 2002.
Examiner Request
4.	The Applicant is request to indicate where in the specification there is support for amendments to claims should Applicant amend. The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification. The Examiner thanks the Applicant in advance.
Response to Arguments
5.	Applicant argues that Examiner has overlooked Smith.  Examiner notes that although it has been identified as an Informative decision, Ex Parte Smith (Appeal No. 2018-000064) is non-precedential, so nothing in the previous Office Action was untrue. Examiner further notes that this Informative decision was not ignored by Examiner, and 
6.	Applicant maintains their argument that the claim features are has been “oversimplified without accounting for the specific requirements recited and described in the Specification.” More specifically Applicant argues that the Office Action has “mischaracterize[d] the claimed subject matter and failed to acknowledge the claimed functionality and improvements are part of an electronic trading system and those improvements are determined with respect to known electronic trading systems and not simply generic computers as alleged.” While Examiner agrees that improvements to technology need not be directed to a computer, Examiner respectfully disagrees that the claims have been oversimplified and mischaracterized. Determining and displaying spread values utilizing market updates is a way to analyze a market to assist traders to mitigate risk in the trading arts. Examiner also notes that market data analysis and 
7.	Applicant argues that “while the pending claims are directed an electronic trading system often involves a judicial exception such as a fundamental economic practice or a commercial activity, they are not directed to those judicial exceptions.” More specifically Applicant argues that “the pending claims are directed to a mechanism that controls when and in what format an order message is sent to an electronic exchange implemented as part of an electronic trading system and not to the electronic exchange itself or any other element embodying an abstract idea.” Examiner respectfully disagrees. Examiner notes that this argument does not seem to be based on the pending claims of the current case. Regardless, Examiner further notes that in Ex Parte 

8.	Applicant argues that “any alleged abstract idea purported to be found in the claims, when considered as a whole, is clearly integrated into a practical application of the abstract idea by applying, relying on, and/or using it in a manner that imposes a meaningful limit on it.” More specifically Applicant argues “the claimed technical analysis functionality and charting mechanism recited by the pending claims represents an improvement to an electronic trading system which is an example of ‘other technology’ as discussed in MPEP 2106.04(d)(1).” Examiner respectfully disagrees and notes that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed below with respect to integration of the abstract idea into a practical application, claim 17 recites a computing device which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential for the working of an invention. The computer components do not have a material effect on the scheme involving the recited steps. Examiner further notes that utilizing a computing device to display information, detect changes in data, determine characterizations and values and providing values is not a technical solution but an economic one.  An improved calculation of the estimated last traded price and the other details regarding the claimed technique (Applicants specification paragraphs [0077-0110]), describe a 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 17-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 17 recites limitations relating to receiving, calculating and displaying market data and spread values and more specifically: displaying a GUI including a chart, receiving market data for tradeable objects, detecting a change in the received market data, determining a characterization of the change (bought/sold), determining an estimated strategy value based on the data, and updating the chart on the GUI.
The limitations of displaying a GUI including a chart, receiving market data for tradeable objects, detecting a change in the received market data, determining a characterization of the change (bought/sold), determining an estimated strategy value based on the data, and updating the chart on the GUI, as drafted, under its broadest reasonable interpretation, is a fundamental economic principle or practice, more specifically mitigating risk and hedging. Determining and displaying spread values utilizing market updates is a way to analyze a market to assist traders to mitigate risk in the trading arts. Examiner also notes that market data analysis and market forecasting is also a fundamental economic practice. These concepts fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, this claim recites an abstract idea. (Step 2A- Prong 1: YES. The claims are abstract).
This judicial exception is not integrated into a practical application. In particular, claim 17 (and dependent claims) recite the additional element of computing device. The claimed computer components are recited at a high level of generality, (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the abstract idea using a generic computer 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception.. As discussed above with respect to integration of the abstract idea into a practical application, claim 17 recites a computing device which amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (See MPEP 2106.05(g)). Examiner notes that the steps may be performed by alternate manual and mental means, although not as efficiently as a computer. Examiner further notes that using a computer for faster computation and information retrieval does not make the computer essential 
Dependent claims 18-32 further define the abstract idea that is present in their respective independent claim 17 and thus correspond to Certain Methods of Organizing Human Activity and are therefore abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination (see MPEP 2106.05(h)). Therefore, the dependent claims 18-32 are directed to an abstract idea and claims 17-32 are rejected under 35 U.S.C. 101 and not patent eligible.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure but do not disclose all of the claim limitations. 
US2003/0069830 to Morano et al.
US2004/0267655 to Davidowitz et al.
US Patent 7177833 to Marynowski et al.
US Patent 7110974 to Rust
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LEMIEUX whose telephone number is (571)270-3445.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





August 2021
/JESSICA LEMIEUX/Primary Examiner, Art Unit 3693